COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LAWRENCE WENDELL FEW,


                            Appellant,

v.


CATHERINE JEANNE FEW,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-06-00207-CV

Appeal from the

388th Judicial District Court

of El Paso County, Texas 

(TC# 2003CM4130) 


MEMORANDUM  OPINION

	This appeal is before the Court on its own motion for determination whether the case
should be dismissed for want of prosecution.  Finding that Appellant has not paid the fee for the
filing of the clerk's record, nor shown himself entitled to a free appellate record, we dismiss the
appeal for want of prosecution.
	Appellant filed a notice of appeal on July 25, 2006.  Appellant has not paid for, or
arranged for payment for the clerk's record in this appeal.  The Texas Rules of Appellate
Procedure provide that while it is the district clerk's responsibility to prepare the record, the
appellant must either pay for the preparation of the record, or show himself entitled to appeal
without paying the fee.  See Tex.R.App.P. 35.3(a)(2).  If a clerk's record is not filed because the
appellant has failed to pay the fee for preparing the record, we may, after giving the appellant
reasonable opportunity to cure, dismiss the appeal on our own motion.  Tex.R.App.P. 37.3(b).  
	By letter dated October 16, 2008, the clerk of this Court notified Appellant in writing of
our intent to dismiss this appeal for want of prosecution due to his failure to arrange for payment
and filing of the clerk's record, unless, within ten days of the date the notice, any party could
show grounds for continuing the appeal.  Appellant has not responded.  Accordingly, we hereby
dismiss this appeal for want of prosecution.  Tex.R.App.P. 37.3(b).



November 25, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.
McClure, J., Not Participating